Case 4:20-cv-01221-MWB-EBC Document 1 Filed 07/16/20 Page 1 of 19

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  
 
 

Arouedo MASE69

Inmate Number

 

 

 

 

 

: CivilNo
Vv. : (to be filled in by the Clerk’s Office)
Scot# A. itoolk (X) Demand for Jury Trial
Name of Defendant 1 : (__) No Jury Trial Demand
Chad Strickland
Name of Defendant 2
PA. Board of Probation an part: KILED
Name of Defendant 3 SC RANTON
JuL 18 2020
Name of Defendant 4
PER :
DEPUTY CLERK

 

Name of Defendant 5

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

1 NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
SH Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

~ Page 1 of 6

Ref: 1827705 pg 5 of 36 for DAVID ACEVEDO
Case 4:20-cv-01221-MWB-EBC Document 1 Filed 07/16/20 Page 2 of 19

i. ADDRESSES AND INFORMATION
PLAINTIFF

Acevedo David Jeseph

Name (Last, First, MD
MHS569
Inmate Number

SCI Dallas

Place of Confinement

Smart Cammitdications / fA Dec Scr Dallas
PO. Box 33023 Sf Rebeechue fl 33 2.33

City, County, State, Zip Code

 

Address

Indicate whether you are a prisoner or other confined person as follows:
__ Pretrial detainee

_.__ Civilly committed detainee

_.__ Immigration detainee

XX Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages ifneeded.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

Strickland Chacl

Name (Last, First)

Inst ty tana / Ry roe orhic cef

Current Job Title

 
 
 
   

Ca a aes ~ Hol Ss. Front o Merit he 7104

City, County, State, Zip Code

Page 2 of 6

Ref: 1827705 pg 6 of 36 for DAVID ACEVEDO
Case 4:20-cv-01221-MWB-EBC Document 1 Filed 07/16/20 Page 3 of 19

Defendant 2:

Woolf Sco +t

Name (Last, First)

Acting hoard Sac rota ry

Current Job Title 4 / /, .
Common lio, itt of Pony sylianis hearal ot Proba tan
Current Work Address . 4 .

and Faro. iol S. front St Lacrisboty PA 17104

City, County, State, Zip Code

Defendant 3:

Conmmenusealtt of Rennsylvania board of Pto bation

Name (Last, First)

ond Parcalp

Current Job Title ' ,,
_ComYPpnitwn Hs ot _Pennsy l Yanis baa cel ot p fo ha tron
Current Work Address /

‘ond Parole H/o] §. front St facrishors FA 17194

City, County, State, Zip Code

Defendant 4:

 

Name (Last, First)

 

Current Job Title

 

Current Work Address

 

City, County, State, Zip Code

Defendant 5:

 

Name (Last, First)

 

Current Job Title

 

Current Work Address

 

City, County, State, Zip Code
Page 3 of 6

Ref: 1827705 pg 7 of 36 for DAVID ACEVEDO
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 4 of 19

Mm. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.
On Noy hale 20/9) trom Q Parole haa cod
Action.

 

B. On what date did the events giving rise to your claim(s) occur?

On Noy 27% 20/9.

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

-On les. Le 2nd. Las  Suahetcwd to Ato 2 22 Bante

 

 

   

My News “Max Hing | Was a Alin Ts Z Jan j2 rh 2020.
On Afo/ 27, 4 20/9 Patake_f escinded the Maced hecreed
Actin Dve to withdraw at Plea, and Foaff back
Credit for my Streat time whil ws peeviausly
9fanted Fo thé. Lf GSAS than exphined Pe ING sn an
“Administrative Fppea| thot FT Siyned LD Waiver attel

L recieved Pé Macc 218t hosed Action Alfoaws h

it Was. before fhe dofe on Phere respanse fo Phe”

Ad munisfrative APpea|. The date Was fut on Phat form
by Chadl Sticktynd ahd bath decisions are Con tleting

ynd Sigs! ‘ond he balia tian Pactte A Kaa Wwithdraul of ley
agathst a pélson ‘

Page 4 of 6

Ref: 1827705 pg 8 of 36 for DAVID ACEVEDO
Case 4:20-cv-01221-MWB-EBC Document 1 Filed 07/16/20 Page 5 of 19

Iv. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

WD L believe 3 3

Viola ted b be treated 3 Fairly b CCOUCE ba: fh
decisions ULAC Con dieting ‘ Dofiing it Sigs

To vse the With drawl”. of PAY ‘9 cil Py plea
anainct Me IS 29 ‘Retaliation’ Aictic ”

We kon Mandela rules Fake yeaperson ment

Del, berate indifference , offe/al DPOLES SLoL:
Falsifyina documents. ce

@ Due’ process
@ Deuble seopataly

 

 

 

 

 

 

 

V. INJORY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

emational distress

 

VEL RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

: Want fa Le | Compensated 4252. 09 4 day

 
   

of Janvary Ve ra20

Page 5 of 6

Ref; 1827705 pg 9 of 36 for DAVID ACEVEDO
Case 4:20-cv-01221-MWB-EBC Document 1 Filed 07/16/20 Page 6 of 19

VIL SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

Dw Acaecle

Signature of Plaintiff

G / 13/20

Date

e Page 6 of 6

Ref: 1827705 pg 19 of 36 for DAVID ACEVEDO
Case 4:20-cv-01221-MWB-EBC Document 1 Filed 07/16/20 Page 7 of 19

JUNE 15, 2020
David Acevedo I/M #MH5569
S.C.I Dallas
1000 Follies Road
Dallas, PA 18612

RE: Civil Rights action under 42 U.S.C ss 1983
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 8 of 19

JUNE 15, 2020
David Acevedo I/M # MH5569
S.C.I Dallas
1000 Folies Road

Dallas, PA 18612

 

RE: Evidence/ Exhibits
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 9 of 19

ott

 

COMMONWEALTH OF PENNSYLVANIA

45TH JUDICIAL DistRICcT

 

MICHAEL J. BARRASSE

JUDGE
TO: David Acevedo, Inmate # MH5569
FROM: Jillian Kochis, Esq., Law Clerk for the Honorable Michael J. Barrasse
DATE: Friday, June 28, 2019
RE: Commonwealth v. David Acevedo

2014 CR 1497, 1509; 17 CR 2110, 2111, 2115

Our Chambers is in receipt of your letters dated May 20, 2019 and Fune 2, 2019.
Please be advised that you. were sentenced on December 11, 2018 as follows:

e 17 CR 2110, Count 2-Theft by Unlawful Taking: five (5) - eleven (11)
months incarceration followed by one (1) year of special probation,
consecutive to 17 CR 2115

e 17 CR 2111, Count 1-Flight to Avoid Apprehension: two (2) years of
special probation, consecutive to 17 CR 2110

® 17 CR 2115, Count 4-Harassment: five (5) — twelve {12} months
incarceration.

I have attached the respective Sentencing Orders and 300(B) forms that were

trensraitted tc ie Temmsyrvania Department of Corrections regarding your sentence.

mn
4

Please note, this Court is without jurisdiction to award time credit towards a parole

violation pursuant to 61 Pa. C.S.A. § 6138(a)(5)Gii). You received five-hundred and ten

JupGEs CHAMBERS, COURTHOUSE, 200 NORTH WASHINGTON AVENUE, SCRANTON, PENNSYLVANIA 18503
VOICE: 570 963-6452 Fax: 5°70 963-6831
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 10 of 19

(510) days of time credit for August 27, 2017 through January 15, 2019.' On January 15,
2019 you were paroled on 17 CR 2110 and 17 CR 2115 and began to serve your nine (9)
month parole hit on 14 CR 1497, Count 1 & 14 CR 1509, Count 2 and Count 3. As such,
your new minimum for re-parole is October 15, 2019. You owe a total back time of
eleven (11) months and twenty-eight (28) days, therefore, your new parole violation

maximum is correctly computed as January 12, 2020.

Sincerely,

Jiiian Kochis, Esq.

 

 

' 510 days = 16 months and 23 days. Please note, receipt of this credit entitled you to achieve parole under
17 CR 2110 and 17 CR2115.
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 11 of 19

 

 

COMMONWEALTH OF PENNSYLVANIA
BOARD OF PROBATION AND PAROLE

‘1101 S. Front Street
Harrisburg, Pa, 17104 - 2519
; NOTICE OF BOARD DECISION
NAME: DAVID ACEVEDO - PAROLE NO: 949GR
INSTITUTION: SCI - DALLAS INSTITUTION NO: MH5569

AS RECORDED ON MARCH 21, 2019 THE BOARD OF PROBATION AND PAROLE RENDERED THE FOLLOWING DECISION IN
YOUR CASE:

REFER TO BOARD ACTION OF 06/05/2018 TO RECOMMIT TO A STATE CORRECTIONAL INSTITUTION AS A TECHNICAL
PAROLE VIOLATOR TO SERVE 6 MONTHS AND AS A CONVICTED PAROLE VIOLATOR TO SERVE 9 MONTHS
CONCURRENTLY, FOR A TOTAL OF 9 MONTHS BACKTIME.

WHILE CONFINED YOU MUST ABIDE BY THE RULES AND REGULATIONS OF THE INSTITUTION AND COMPLY WITH THE
INSTITUTION'S PRESCRIPTIVE PROGRAM REQUIREMENTS AS WELL AS:

BE EVALUATED FOR DRUG AND ALCOHOL, VIOLENCE PREVENTION, AND THINKING FOR A CHANGE TREATMENT AND
PARTICIPATE IN ANY TREATMENT DETERMINED APPROPRIATE.

NOT ELIGIBLE FOR REPAROLE UNTIL 10/15/2019.
THE BOARD IN ITS’ DISCRETION AWARDS CREDIT TO YOU FOR THE TIME SPENT AT LIBERTY ON PAROLE.

(CONTINUE ON PAGE 2)
PAROLE VIOLATION MAX DATE: 01/12/2020

FILE COPY

CLIENT COPY

INSTITUTION NOTICE OF BOARD DECISION
PBPP 15(08/02) 1 of 2

166

 
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 12 of 19

39
Revised(04-2012) ORDER TO RECOMMIT

COMMONWEALTH OF PENNSYLVANIA BOARD OF PROBATION AND PAROLE
Name: David Acevedo Inst. Ne: MH5569 Parole No: 949GR
District: 04 - Scranton D.O. SID: P| Date Paroled: 12/09/2016

Inst Parole From: SCIF - SCI - Frackville

Recommit To: SCID - SCI - Dallas

“The above-named Individual who was conditionally released on parole by the Pennsylvania Board of Probation and Parole fas been found by the
Board to have violated the conditions of parole, Therefore, the Board, by virtue of the authority conferred on it by law, erders sald individual
recommitted for further imprisonment for the remainder of the unexpired maximum term, or uni otherwise released or discharged according to law.

 

County, Bil & Term and OTN
eyes peer f

 
   
 

%

 

      
  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LACKAW 74683103 CP 140001497CT1 : "12/05/2016
LACKAW 74861706 CP 140001509CT1 12/05/2016
LACKAW 74861706 CP 140001509CT2 12/05/2016
Parole Violation Date Calculation
Original Maximum Date: | 98/05/2018
~ Parole /Reparole/Delinguency/Board Warrant Date: 08/08/2017
+ Prior Parole Liberty Forfeited: - OD =_OCY 00M 00D _
~ Confinement Time: oD = OGY 0OM 00D
- Backtime Credit: «2D = O0Y 00M 00D
Backtime Dates:
= Backtime Owed: 362D _= OOY 11M 28D
* Custody for Return: 01/15/2019
= Recomputed Maximum Date: 1/12/2020
+ Escape Time: oD
= New Maximum Dates 01/12/2020
Time Lost Due to:
Delinquency: OD = OOY 00M 00D
Service of Another Sentence: oD = 00Y 00M 00D

 

 

164

Last Modified Date arid Time:’ 3/21/2019 8:35:54 AM
Case 4:20-cv- 01221- MWB-EBC Document 1 Filed 07/16/20 Page,d3 Ofd2s « so» 5a sosees :04

aw pennsylvania

BOARD OF PROBATION AND PAROLE

 

SMART COMMUNICATIONS / PADOC
DAVID ACEVEDO / MH5569

SCI DALLAS

PO BOX 33028

ST PETERSBURG FL 33733

RE: Parole No. 949GR
Mr, Acevedo,

This is a response to the administrative remedies form we received date stamped July
li, 2018. Because you are questioning your calculations, your request is a petition for
administrative review from the board action recorded June 5, 2018 (mailed June 20, 2018).

The decision in question recommits you as a convicted parole violator to serve 9 months
when available. The “when available” language indicates that you were not available to re-start
service of your original sentence at the time of the board's decision. In this case, you were
unavailable because the board was waiting for resolution of your outstanding criminal charges and
for you to be returned to a State Correctional Institution, in order for the board to compute your
maximum date. Additionally, until you become available to serve your original sentence, a
recalculation decision, including any potential credit, cannot be finalized. Thus, the Board properly
recommitted you when available pending resolution of your outstanding criminal charges and
pending your return to a State Correctional Institution :

Accordingly, the board action mailed June 20, 2018 is AFFIRMED.

For the Board,
pe
fin f df Jababu bo
¢
MAR 2 1 2018 John J. Talaber, Esq.
Board Secretary
crs
DATE MAILED:

Failure to appeal a decision may affect your legal rights. See 37 Pa. Code sec. 73. If you wish to appeal this
decision, you must file an appellate petition for review with the Commonwealth Court within thirty (30) days of the
mailing date of the Board's response. The request shall set forth specifically the factual and legal bases for the
allegations. You have the right to an attorney in this appeal. You may be entitled to counsel from the Public
Defender’s Office at no cost. Enclosed with the Board's response is a form with the names and addresses of all
the. Chief Public Defenders in the Commonwealth. Any request for a public defender should be sent directly to the
Public Defender’s Office in the county where vou currently reside,

 

Pennsylvania Board of Probation and Parole | Office of Board Secretary
1101 South Front Street — Suite 5300 | Harrisburg, PA 17104-2519
Phone: 717.787.5684 | Fax: 717.772.4375 | www.pbpp.pa.gov

eek AT
+ Foe

OdHAROW CLAVE. TOF Ge JO. eg BA. ZzZ6E6LT

Document 1 Filed Bee Page 14 0f19

 

 

i

 

. Commonwealth of Pennsylvania 2

 

- oe . -— Barrasse, _—
Rule to Show Cause oe
4 o7aizo18 : McNicholes, Kevin

 

- Motion to Withdrew a CounselMolion for Extension of Time to Withdraw a Guilty Plea

 

‘o7stizo1s S Barrasee, Michael J

4
One Grantiog Motion to Withdraw Counsel
1 oa/11/2018 Barrasge, Michael J
ORDER FILED
1 09/12/2018 Unknown Filer
‘Motion to Withdraw Plea of Gully
L141. : 401072018 : : ‘Commonwealth of Pennaytvania
_ Commonwealth's Answer to Defendants Motlon to Withdraw Gulity Plea Prior to Secenes : .
1 sorn2018 : Elizabeth V. Kedrick - Lackawanna Cty
Court Reporter
_ Transcript of Proceed ngs at Gully P Pica betore Judge Barrasee on April 11, 2018 Filed
{2 stroer201 a : Barrage, Michael J.

~ Order Granting Mofion * Withdraw oui Plea

 

eee

Page 6 of 8

 

 

: _Nolice of Intent fo Proceed Under tin (orden Years ACT
1 12/10/2018 Barrasse, Michael J.

Gullty Plea

1 “¢2nti2o18 Barrasse, Michael J. *
Order » Sentence/Penalty Imposed
4 42/14/2018 Lackawanna County Probation
See Department
Guideline Sentence Form
cPcMsb0s2 : "Printed: st012018

pene ee el bi tn oe ae ee Neliher tha courte of the Unified Juricial

 

 

 

 

 

 
Case 4:20-cv-01221-MWB-EBC. Document 1 Filed 07/16/20 Page 15 of 19

Goldenrod Packet for Parole #: 849GR - Document Date:

 

 

 

 

 

 
 

 

   

 

 

” Docket Number: cP: §-CR-0002118-2017
CRIMINAL DOCKET
- Court Case
Commonwealth of Pennsylvania Page 6 ofS
_David Joseph Acevedo.
P Flled Date. ee = Flled B
Lackawanna County
Penalty Assessed : s
3 12/14/2018 Kelly, Mauri Bridgett.
Gaunt Commitment State ar County Correctional Institution
4 42472018 Kelly, Mauri Bridgett
Ey of Clvil Judgment ‘
1 61/16/2018 Bartasee, Michael J
Ratease of Prisoner
1 04/04/2019 Acevedo, David Joseph
Pro Se Motion for Modification of Sentence .
1. 04/16/2019 Linda Krehel - Lackawanna Cty Court
Reporter
Transcript of Proceedings of Sentecing before Judge Barrassé on December 11, 2018 Filed :
CPCMS 9082 Prinise: timezate

 
 

sit haca of m ecrinel Naory beckorourd check whieh can
only be provided by the Pennsylvania Stale Police. _Morsover an employer whe does net comaly with the provisions of he Criminal Hatory Record
inert a fom fn les fo Tay poet 18 Pa.C.S8, Section 9183,

leer 1793922 pg. 59. of 85.for DAVID ACEVEDO
 

“Name: David Acevedo ___Inmate # MH5569_Certified Version No:3 Dated 11/27/2017 10:16:20 AM

 

: — :

 

 

 

 

 

"
th .
i
2
Ws
1S
te
Pod
a
3
Xa}
a
a
oO
a
12
oe
th
o
5
iw]
a
<4
4
o
2
£)
i
<y
fe
go
o

 

 

 

 

 

 

      
 

 

 

6. DETAINERS _

stainer#|Date [Agency [Agency Identification [OTN mn

 

 

 

 

 

 

 

 

 

 

 

6. PRIOR DOC NUMBERS

 

None —_|MC9791_‘|KN7145_

 

 

 

 

 

 

 

 

 

 

 

7. ACTIONS: BOARD OF PARDONS

 

Date
: None

| Decision File Number | Action |Comments

 

 

 

 

 

 

 

Last Modified By: Cole, Anne L
Signed Off By: Horst, Cynthia DB
Certified By: Horst, Cynthia D Institution: Central Office

 

41/27/2017 10:13:04 AM “Inmate # MHESE9 - David A “Version3 Glosed_ 11/27/2017 10:13.04 AM __ are
a a a ie # MISES Inmate PBPP severe pis Scuneeier Dede Time Hie Frage 2 of 8

 
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 17 of 19

 

 

~ 4201S. Front Street
Harrisburg, Pa. 17104 - 3519

—— NOTICE OF BOARD DECISION
NAME: DAVID ACEVEDO - a PAROLE NO: 949GR
INSTITUTION: SCI - DALLAS INSTITUTION NO: MH5569

AS RECORDED ON NOVEMBER 01, 2019 THE BOARD OF. - PROBATION AND PAROLE RENDERED THE FOLLOWING DECISION
IN YOUR-CASE:

RESCIND BOARD ACTIONS OF 06/05/2018 & 03/25/2019, DUE TO THE WITHDRAW OF GUILTY PLEA.
MODIFY BOARD ACTION OF 10/13/2017, BY DELETING THE REPAROLE PORTION.

REFER TO BOARD ACTION 10/13/2017, TO RECOMMIT AS A TECHNICAL PAROLE VIOLATOR TO SERVE 6 MONTHS, AND
NOW:

RECOMMIT TO A STATE CORRECTIONAL INSTITUTION AS A CONVICTED PAROLE VIOLATOR TO SERVE 12 MONTHS,
CONCURRENTLY, FOR A TOTAL OF 12 MONTHS BACKTIME,

~-L2 MONTHS FOR THE OFFENSES OF THEFT BY UNLAWFUL TAKING - MOVABLE PROPERTY, FLIGHT TO AVOID
APPREHENSION/TRIAL/PUNISHMENT & HARASSMENT - SUBJECT OTHER TO PHYSICAL CONTACT.

EVIDENCE RELIED ON: CERTIFIED COPY OF COURT RECORD PROVING CONVICTION. ACKNOWLEDGEMENT OF
CONVICTION. DOCUMENTED PBPP FORMS. STATE EXHIBITS. ALL EXHIBITS IN STATES EVIDENCE.

REASONS: CONVICTION IN A COURT OF RECORD ESTABLISHED. DECLARED DELINQUENT BY THE BOARD.

WHILE CONFINED YOU MUST ABIDE BY THE RULES AND REGULATIONS OF THE INSTITUTION AND COMPLY WITH THE
INSTITUTION'S PRESCRIPTIVE PROGRAM REQUIREMENTS AS WELL AS:

(CONTINUE ON PAGE 2)
PAROLE VIOLATION MAX DATE: 09/10/2020

FILE COPY
CLIENT COPY NOTICE OF BOARD DECISION

INSTITUTION PBPP 15(08/02) 1 of 2

Ref: 1442705 pg 3 of 3 fer DAVID ACEVEDO
 

 

 

20-cV-01221-MWB-EBC “Document 1 Filed 07/16/20 Page 18 of 19

| Case 4

“ pisad dpuasana nod aioym Surioo ayy uy sou §, 4opuafaqy ann, oy 04 Apap mas aq pynoys sepuafep aygnd n sof jsonbou

day yyjoomuomMmo ay! ut Saapuafag anqnd JeluD eYi Yyo..fo sassaippp: puv saiunu ayt yum wéof v 51 astiodsas S,panog

* 218 YIM pasopauy 3809 Ou yo 20/0 s, 4apuafaq ayqng ayj worl jasunoa oj parua aq dow nox ‘qoadd styj ta Aausoyn uo of

44 yl aaDy nO” ‘suoynBoyo ayy 40f sasnq.. 10a) pup ponjonf ay: Ayooufioads yzaof sos joys isanbaa a4 ‘esuodsas s,panog
aur fa ajop Suyou ay} fo shop (of) Ataiys uaytin panOD YyDaMUOLUMOD ay) YIIM MarAdZ of uoijuad apeddo- uo apf jsnue
nod ‘uoisjoop sit madd of ysim nod fy “¢z as apoo ‘od LE a8 “S1YBi4 joBay anod joagfe dow uozstoap v joaddo 03 aanyoy

 

0202 é t g33 ‘CHTVAN ALVd
SUsTsaq] MOTADY SANE SISTUTLIPY. 8|3/

Araisag preog Susy

FOOM “YY HOOg

, ‘preog 91} Joy
“(6 10Z/I/L 1 paproaas)

6107 ‘L IsqureAON paraaysp uois}oap preoq 94) SWRdaV [ued jeodde ay “Aysmpsoooy

*SwY3u PeuoyNyAsUCD
MOA a7e[0}4 Jou ssop pUE ‘Mey Jo JoUS ue ayNyySUda JOU sep “soUSpIAS [eyaejsqns Aq poyoddns
SE-(GLOZ/I/LE Papiesss) G10Z ‘L JOqUIaAON]: UO nod O4 posoAyap UOISTOap preg 91} Jey) saystjquiss

JayeUL sty Uy proser ou, “(ZE)TEL § epo) fd LE “MY]-[euoTINysuOS Jo WOHEIOIA B uaaq sey

319] 10 Pay TUNIWOD TSSq sey AVR] JO JOLIS ue ‘souaplAa:jenuBsqns Aq poyoddns st morstsap atp Jorjoym
Oy payrany st Teadde sayensturmupe ue Jo mataar jo edoos-oup 7eqy aptaoid suorjemBer 5, prBog I],

+

~ 7 JO 7 o8Rg
UD-6PE. ON BOI
~ : _Opsaaay par

 

 

 

 

sn‘ed-ajeys'ddqd"amm | pB9S'Z8L°L TZ :au0ud
6ISZ-POTZT Wd “BunqsieH | OES 21INS ~38aNs JuOWy WINGS TOTT
Alpyeinas pubog Jo ao4yo | Bjoled pue UORBCGIY JO pico, eluenjAsiuag

“JOATBA JEN} UO APOaLIO9 PUB AfTOS Pose GOT "T J9GWAAON UO .OJEIOIA aod poyoyATOD
BSE JWUWOIA O} UOISI9ap:[BULF-S}f Ope preog.auy pue'‘gi0Z “OZ YoIRPY UO pousis “OT Ldddd ‘sosleAy UONPIOADY MSU.U OL
payhnsas $167 OT sequissecy parejus, nayd Aine ony “PHBA Jas uO] OU SEM JOATEM 8107S ABIL OTB. ‘STO ‘6 JqUIDAON UO vay

< AMOS. Jo yeMBIPYAL ayy poidaooe yanos our LWA “STOLZ APIA, PaUa[s “Oe Ldded “IateAl WoTBAOASY E UO pase sem “OL
“WE 610G “1 Hore, uO peztreury Apuanbasqus:“Ioye[O1a ajored pojajAuoo B.se UMUMODaL OF B17 “S SUNE papzodal UOys|Dap ay],

(@ FOVd NO GINNILNOD)

‘S10% CO SLL ‘aosng Pp ‘qo4g fo pg ng “4 4ado0D
Os[D aay, JasyINS st opored uo Ayaqy ye osem NOs OUT) oy JO} peso NOA Burpreme jou Jo; peppaoid
WOSBSI BI] “SIOJOIOU]: “SuBL, [YMRpU Aq YS], Jo} woyotauoo Mou B parayyns nok puR papuoosqe

SNOA: YOUL [ey Joy-apored wo s1om nos oT Jey}. siaayar AjoyeMooe.—plosal “oy ],; "MorstATedns
Japun apy pepuossqe’ Nod ‘osnesaq puw ‘asliayjo JeUIsIO oy} 0} JE[TOIS JO: sues OT} SEM UOTOIATOO

Mou mod JO esneo|g:j1psI0 petusp slam NOX JEL parenonE preog-op seo sr} uj ‘ajored uo Ayoqyy
ye quads sum Joy ]1pars soyepola-sjored payojauos.e Auap Jo JuRIZ 0} WoIsloap. sy Joy siseq oy} ofefnoT ye

_ " .4snu prog. amy ‘apozed: Pp qord JOP Bd. a ‘Uougid Ot Tuya. smog eusidng oyj:o) yuensimg

10. JWeIS-0] -Preog 9u) seztioyjne ‘9po7) d[oIeY pu. sUOSHg aU, ‘WoNsIOsIp.jo-ssyew e Ajamd st ojored

: ; “to Ayoqy ye Su Joy [pero JoyeTOIA ojored paystAuoa ev Auap- JO jWeIS OF JOMISYM WO TOISIOIp Sq E,

(610Z/I/11

2 doe SP9pIOdAl) G107“Z daquIS4ON parsstep-Uorsi9ep. preog om. tuo -jeodde oanenstimupe-uv st sonber mod
<s Sgpored: uo ‘Ayraqyy 7: queds:noX suzy ou Joy pasa NOA Butsuap soy wosear JUSIOgIUSUT UE pepiacid preog
oa. ° Uy o8afpe-nod:- asneoaq pue. gjored uo Ayaqil 3e-auNy Joy Ipaza noA SupAuap: Ut worsip sit astoraxo

OF MoIstoap. S,preog:-sy10}-soolqo noX asheosg. “]"¢z, § epoy “Bq LE ‘feret-Joy ysanbaz jusnbesyns

10, puooss pamsep'st # se ozoz ‘9 A[np pealasei souspuodsazos ay uO Way} aq TIM woNOR. ON

6107 “ZI JequisAON UO NOA WOT paajsoal UL} SSipouiar satensrarpe aq}.0} ostiodsar ¥ SI SN]:

‘opoasoy “TAL
UO-66 (ON FORT. A

£ELEE 1d ‘DUNUSUALHd “1S
820EE XOE'O'd
69SS-HIN ‘OCSAROV GIAVA
: SVTTVd~— 10s
20d -Vd/SNOLLVOINNAWOD LIVAS -

WISNTASNING 30 MUTWEMNOWNDD

 
Case 4:20-cv-01221-MWB-EBC Document1 Filed 07/16/20 Page 19 of 19

 

 

 

 

 

 
